Title: From Thomas Jefferson to Steuben, 8 December 1780
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
In Council Dec. 8. 1780.

The inclosed is a Copy of a requisition I have received this morning from Lt. Colo. Lee. With respect to cloathing for so many of  his Legion as were raised in other States and consequently not credited to us in our Continental quota we do not conceive the call on us to be proper; as it is totally unprecedented for the troops of one State to be clothed by another, nor does our condition or prospect enable us to comply with it on the more enlarged principle of general good. With respect to those of the legion enlisted in this State and credited as part of its quota we consider ourselves as bound to use our best endeavors to procure them cloathing. You are so perfectly acquainted with our Condition and prospects, with the particular Corps of Continental troops belonging to this State, with the expediency of cloathing this or that Corps first, that, with your leave, we mean to submit what ever clothing we can get to your order altogether. We expect to receive the Cloathing from Winchester within about a fortnight. It is said (I know not how truly) that there is cloth enough there to cloath 500 men. The State bounty due to Colo. Lees recruits we shall pay within a few days. As to the other articles contained in his requisition, being myself not perfectly acquainted with the Continental regulations, give me leave to ask from you information whether, as you command here for the Continent, and remain for the special purpose of seeing the reinforcements equipped and sent forward, your sanction may not be proper and necessary to justify any loans or advances we may make to the Continent of Articles which we are not Specifically bound to provide. As Colo. Lee I suppose would wish all possible dispatch so far as depends on us, I ask the favor of you to honor me with your Sentiments as soon as convenient.
I have the honor to be with very great respect and esteem Sir Your most obedient & Most hble. Servant,

Th: Jefferson

